      Case 1-18-43997-cec        Doc 47     Filed 10/18/18      Entered 10/18/18 14:27:33




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK

 IN RE:                                            APPLICATION FOR AUTHORITY TO
     KUM GANG INC.,                                RETAIN KANG YOUL
                                                   LEE, CPA, P.C. AS ACCOUNTANT TO
                                                   DEBTOR
                                          Debtor
                                                   Chapter 11
                                                   Case No.18-43997


PLEASE TAKE NOTICE, that upon the annexed Debtor’s Motion for APPLICATION FOR

AUTHORITY TO RETAIN KANG YOUL LEE, CPA, P.C. AS ACCOUNTANT TO DEBTOR

and upon all the filings and proceedings heretofore had herein, the undersigned Debtor’s

attorneys will move this Court, at the United States Bankruptcy Court, Eastern District of New

York, 271-C Cadman Plaza East, Brooklyn, New York 11201, on the 7th day of November, 2018

at 2 o’clock in the afternoon of that day, or as soon thereafter as counsel can be heard,

       (1) for an order Granting Debtor’s Motion for APPLICATION FOR AUTHORITY TO

RETAIN KANG YOUL LEE, CPA, P.C. AS ACCOUNTANT TO DEBTOR; and

       (2) For such other and further relief as this Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that Objections, if any, must be served and filed by

October 31, 2018.

Dated: New York, New York
       October 17, 2018                       McCALLION & ASSOCIATES LLP
                                              ___________/s/___________________
                                              By: Kenneth F. McCallion
                                                  100 Park Ave., 16th Floor
                                                   New York, NY 10017
                                                   646-366-0884
                                                   Attorneys for Debtor
